MEMORANDUM OPINION
                                            No. 04-10-00906-CV

                                         IN RE Pamela SCHEEL

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: January 12, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 21, 2010, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                     PER CURIAM




1
 This proceeding arises out of Cause No. 2007-CI-11604, styled Pamela Scheel v. Brian Alfaro, Johnny A. Day, and
Primera Energy Partners, L.L.C., in the 285th Judicial District Court, Bexar County, Texas, the Honorable Richard
Price presiding. However, the order complained of was signed by the Honorable Barbara Hanson Nellermoe,
presiding judge of the 45th Judicial District Court, Bexar County, Texas.